Citation Nr: 0413826	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-25 734	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active duty from January 
1980 to May 1982.  This matter comes to the Board of 
Veteran's Appeals (Board) on appeal from a July 2002 rating 
decision by the Boise Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

The veteran has severe traumatic arthritis of the left ankle 
with a very limited range of motion; ankylosis is not shown.  


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's left ankle disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Code (Code) 
5271 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.  The veteran 
was provided a copy of the decision denying his claim.  The 
RO provided notification of the VCAA in May 2002 (prior to 
the rating decision at issue).  Although the May 2002 letter 
from the RO did not specifically mention the VCAA, it 
informed the veteran what evidence was needed to establish 
entitlement to the benefit sought and advised him that 
evidence received within a year would be considered.  The 
veteran was further informed of the evidence needed to 
substantiate his claim by the July 2002 rating decision, and 
an August 2003 Statement of the Case.  In these 
communications, he was informed of the basis for the denial 
of his claim, what type of evidence was needed to 
substantiate the claim, and of the laws and regulations 
pertinent to his claim.  While he was not specifically 
advised to submit everything he had pertinent to the claim, 
he was advised to either provide releases for VA to obtain 
pertinent treatment records or to himself arrange for such 
records to be submitted, constituting equivalent notice. 

The record includes service medical records and VA 
examination reports; all identified treatment records have 
been obtained.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements appear to be substantially met.  The veteran is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

Service Medical Records (SMRs) reveal that the veteran 
suffered from a left ankle fractured with open reduction 
internal fixation in October 1981.  The RO granted service-
connection in 1982, and assigned a 20 percent rating (under 
38 C.F.R. § 4.71a, Code 5271), which remains in effect today.

The veteran claims that he experiences extreme pain upon 
prolonged standing or walking, and that a rating in excess of 
20 percent should be assigned.  He states that he had to 
resign from his occupation as a house painter due to problems 
associated with the left ankle disorder.

Outpatient treatment reports show that in June 2002 the 
veteran was seen with complaints of increased pain at the 
left ankle fracture site.  He requested an orthopedic 
consultation.  

On July 2002 VA examination, the veteran indicated that there 
were some days that the pain was so severe he could not work 
at all.  This type of pain had previously occurred about 
three times a year, but now occurred monthly.  Sometimes the 
ankle was mainly stiff without much pain and other times the 
pain predominated and would last all day.  While working he 
took Motrin, 3000 mg daily.  He was trying to cut down to 
taking it three times a week.  He would take Methocarbamol on 
an average of two times a week or he would add Codeine to the 
Motrin twice a week.  It was hard for him to walk on uneven 
ground, which caused his ankle to hurt and become unstable.  
He walked minimally the preceding three months.  Physical 
examination revealed that he squatted using the other (right) 
leg only, and it was hard for him to walk on the left heel or 
the left toe.  The ankle was not swollen.  It was noted that 
the left ankle was relatively fixed; dorsiflexion was to 10 
degrees, plantar flexion was to 25 degrees, inversion was 0 
degrees, and eversion was 0 degrees.  The impression was 
severe traumatic degenerative arthritis of the left ankle 
with very limited range of motion.  

III.	Criteria and Analysis

The veteran maintains that his left ankle disorder is 
sufficiently disabling to warrant a higher rating.  He 
appears to be asserting a claim for extraschedular ratings 
due to impact the disorder has on his ability to work as a 
house painter.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service- 
connected disorder, the disorder is generally viewed in 
relation to its whole history. 38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

The veteran's service-connected left ankle disorder is 
currently rated under 38 C.F.R. § 4.71a, Code 5271 for 
limitation of motion of the ankle.  The disorder is 
manifested by pain and limitation in range of motion, with 
severe traumatic degenerative arthritis. [With regard to 
arthritis, the Board notes that under 38 C.F.R. § 4.71a, 
Codes 5003 and 5010, arthritis is rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  Accordingly, Code 5271 is the appropriate code 
when rating either as arthritis or as the underlying 
disability.]

Code 5271 provides a 10 percent rating if the limitation of 
motion of the ankle is moderate, and a 20 percent rating if 
the limitation of motion is marked.  Normal range of ankle 
motion is 0 to 20 degrees dorsiflexion and 0 to 45 degrees 
plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  

The veteran's left ankle is currently rated at the highest 
possible rating (20 percent) under Code 5271 for limitation 
of motion of the ankle.  Hence, an increased rating under 
Code 5271 is not possible.

Regarding the possibility of a rating under another 
diagnostic code, there is no medical evidence of ankylosis of 
the ankle.  Thus, a higher rating under Code 5270 (for 
ankylosis in plantar flexion of 30 degrees or more) is not 
warranted.

Under Deluca v. Brown, 6 Vet. App. 321 (1993), the effect of 
pain on functional impairment may be considered. In making 
determinations with regard to the application of 38 C.F.R. §§ 
4.40 and 4.45, the Board is bound by the holding in VAOGCPREC 
9-98 (August 14, 1998), which held that these provisions must 
be considered in light of the relevant diagnostic code for 
limitation of motion.  Here, the disability is already rated 
at the maximum rating for motion limitation (20 percent, 
which is assigned for marked limitation).  There is nothing 
indicating that pain causes the level of functional 
impairment to rise to the equivalency of ankylosis.  

Finally, the Board also cannot conclude that the disability 
picture due to the veteran's left ankle disorder is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical application of the regular schedular 
criteria. 38 C.F.R. § 3.321(b).  The record does not reflect 
recent or frequent hospital inpatient care.  While the record 
shows that the veteran's ankle disorder impacted on his work 
as a house painter, such employment impairment, alone, is not 
beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  While the 
veteran's work as a house painter may have been particularly 
stressful on the ankle, there is no indication that such 
degree of impairment is transferable to other civil 
occupations. Consequently, referral for extraschedular 
consideration is not warranted.

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

A rating in excess of 20 percent for a left ankle disorder is 
denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



